Citation Nr: 0106241	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  97 - 08 426	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to a rating in excess of 20 percent for a low 
back disability.  

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran retired from service in July 1973, having served 
on active duty for a period in excess of 21 years.  

On November 18, 1998, the Board of Veterans' Appeals (Board) 
issued a decision which the claimant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  On June 
22, 2000, the Court vacated that decision and remanded the 
case to the Board for another decision, taking into 
consideration the matters raised in its order.  


REMAND

In its June 22, 2000, order, the Court remanded the issues of 
entitlement to a rating in excess of  20 percent for a low 
back disability, and entitlement to a rating in excess of  30 
percent for post-traumatic stress disorder (PTSD) to the 
Board for further action as directed.  The issue of 
entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease was abandoned on appeal and 
dismissed by the Court by agreement of the parties.  The 
record shows that the issue of service connection for a 
hiatal hernia with gastroesophageal reflux was denied by the 
Board as not well-grounded in its November 1998 decision, and 
that in his argument dated in December 2000, the veteran's 
attorney requested that the issue be reconsidered under the 
Veterans Claims Assistance Act of 2000.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475,114 Stat. 2096 (VCAA), was enacted on November 9, 2000.  
Section 7(b)(1) of the VCAA
provides:

In the case of a claim for benefits denied or dismissed 
as described in paragraph (2), the Secretary of Veterans 
Affairs shall, upon the request of the claimant or on 
the Secretary's own motion, order the claim 
readjudicated 

under chapter 51 of such title, as amended by this Act, 
as if the denial or dismissal had not been made.

114 Stat. at 2099.  Paragraph (2) of section 7(b) defines the 
denials or dismissals to which paragraph (1) applies as those 
that meet the following two criteria: (A) they became final 
"during the period beginning on July 14,1999, and ending on 
the date of the enactment" of the VCAA and (B) they were 
issued because the claim was not well grounded.  Id. at 2099-
2100.  Section 7(b)(3) provides that a claim may not be 
readjudicated unless the claimant's request or Secretary's 
motion to initiate it occurs within two years of the 
enactment of the VCAA, and section 7(b)(4) provides that, in 
the absence of a timely request from the claimant, nothing in 
the VCAA shall be construed to require the Secretary to 
locate and readjudicate a claim.  Id. at 2100.

Generally, the agency of original jurisdiction (AOJ) should 
first readjudicate a claim under section 7(b) of the VCAA.  
Section 7(b)(1) requires a claim to be readjudicated "as if 
the denial or dismissal had not been made."  To be 
efficacious, that phrase must be understood to refer to the 
first such "denial or dismissal," as well as to encompass 
any decision at a later stage of the proceeding that did not 
reverse that original decision.  Assuming that the Board's 
denial of the claim due to lack of well groundedness had 
never occurred, as required by the VCAA, and that the claim 
is to be readjudicated as if that denial had not occurred, 
any subsequent decisions must also be treated as non-
existent, because there could not have been jurisdiction in 
the Court for lack of a Board decision.  Because the entire 
process stems from that first appellate determination by the 
Board, it is as if any subsequent decision or dismissal, and 
the documents conferring the jurisdiction to render them, 
"had not been made."

Only personnel of the Veterans Benefit Administration (VBA) 
are authorized to initially adjudicate a claim for veterans 
benefits.  The Board, the Court and the Federal Circuit are 
all appellate bodies.  If the claim is to be readjudicated as 
if the Board's decision that the claim is not well grounded 
never existed, the claim must be developed and readjudicated 
in a VBA Regional Office (RO).  Finally, giving a claimant a 
round in each forum would maximize the claimant's chances of 
establishing entitlement, and is thus beneficial to the 
claimant.  

While section 7(b) of the VCAA gives the claimant the 
opportunity to have a finally denied claim readjudicated, 
nothing in the VCAA operates to permit the Board, Court or 
Federal Circuit to retain or reassume jurisdiction over that 
finally denied or dismissed claim.  The original Notice of 
Disagreement (NOD) was rendered a nullity by operation of 
statute, and any additional NOD filed to express disagreement 
with the decision after readjudication would be the only, 
rather than the second, jurisdiction-conferring NOD on that 
issue in the case.

Further, a claimant's request for readjudication under 
section 7(b) is not the claim that would be readjudicated.  
The claim that has already been finally denied is the claim 
that would be readjudicated.  Once section 7(b) vitiates the 
decisions on the old claim, the claim becomes a pending 
claim, which must be adjudicated.  Therefore, any NOD filed 
in response to the new decision on that claim relates to that 
claim, not to the request for readjudication.  Based upon the 
foregoing, the issue of entitlement to service connection for 
hiatal hernia with gastroesophageal reflux disease is 
referred to the RO for initial adjudication.  

The Court also noted that the veteran was in receipt of 
Social Security Administration (SSA) disability compensation 
benefits and that, although that fact was cited in the 
record, no action had been taken to obtain copies of any 
administrative law judge decision, awards letter(s), and the 
complete medical records relied upon by that agency in 
granting SSA disability benefits to the claimant.  Further, 
the Court found that the Board had not provided adequate 
reasons and bases for its decisions with respect to increased 
ratings for his service-connected low back disability and 
PTSD.  The Board was instructed to remand the case to the RO 
to obtain the medical records relied upon by SSA in granting 
disability benefits to the claimant; to analyze the 
credibility and weight to be given to that and other evidence 
submitted by the appellant; to readjudicate the case in light 
of the additional evidence obtained, and to return the case 
to the Board for further appellate review.  

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for his service-
connected low back disability and PTSD 
since July 1996.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Wichita, Kansas, or any other 
VA medical facility, since July 1996.  
The RO should ask the veteran to complete 
and submit VA Form 21-8940 in support of 
his claim for a total disability rating 
based on unemployability due to service-
connected disabilities 

2.  The RO should then obtain from the 
SSA any Administrative Law Judge decision 
and award letter(s), as well as the 
complete medical records relied upon by 
that agency in granting SSA disability 
benefits to the veteran.  

3.  The RO should further arrange for 
special VA orthopedic and neurologic 
examinations of the veteran by qualified 
examiners to determine the nature, extent 
and etiology of any low back disability 
shown present. The claims folder must be 
made available to the examiners and be 
reviewed prior to their examinations.  
All necessary and appropriate diagnostic 
tests and procedures should be conducted.  
The examining physicians should 
specifically address matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by 38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.49 (2000).  If 
musculoskeletal disability and 
neurological disability are both shown 
present, consideration must be given to 
the assignment of separate ratings for 
the musculoskeletal and the neurological 
symptomatology.  The examining VA 
physicians should each be asked to state 
their opinions, with complete rationale, 
as to the impact of the veteran's 
service-connected low back disability 
upon his employability.  A complete 
rationale for all opinions expressed must 
be provided.  

4.  The RO should then schedule another 
VA psychiatric examination of the veteran 
by a specialist qualified to evaluate the 
extent and disabling manifestations of 
his service-connected PTSD.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted, and the 
examiner should determine the extent, 
etiology and correct multiaxial diagnoses 
of any psychiatric disability found to be 
present.  The claims file must be made 
available to and be reviewed by the 
examiner prior to the requested 
evaluation.  The VA psychiatric examiner 
must provide a multiaxial diagnosis and 
Global Assessment of Functioning (GAF) 
Score consistent with the fourth edition 
of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (DSM-IV), and explain what the 
assigned score represents.  A complete 
rationale for any opinion expressed must 
be provided.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full, and that 
the examining VA physicians have 
affirmatively indicated that they 
reviewed the veteran's claims folder.  If 
any development is incomplete, including 
if the requested examinations do not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  
If the RO finds that it is unable to 
obtain proper examinations through a VA 
medical facility, fee-basis examinations 
should be considered.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

7.  Thereafter, the RO should undertake 
any other indicated development; 
readjudicate the issues of entitlement to 
a rating in excess of 20 percent for a 
low back disability and a rating in 
excess of 30 percent for PTSD; adjudicate 
the claim for service connection for a 
hiatal hernia with gastroesophageal 
reflux on a de novo basis; and adjudicate 
the issue of entitlement to a total 
rating based on unemployability due to 
service-connected disabilities, including 
consideration of all rating issues under  
38 C.F.R. § 3.321(2)(1) (2000).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
If the benefits sought on appeal remain denied, the appellant 
and the appellant's attorney should be provided with a 
Supplemental Statement of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The appellant should be advised of the 
requirements to initiate and perfect an appeal on any issue 
addressed in the Supplemental Statement of the Case which is 
not currently on appeal.  An appropriate period of time 
should be allowed for response.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of these 
claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



